DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Request for Continued Examination filed on 25 August 2021.
Claims 1 – 9 and 21 are pending.  Claims 10 – 20 are cancelled by Applicant.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Templeton et al. (U.S. 6,006,434), hereinafter Templeton, in view of Nagahama (U.S. 2014/0208599 A1), in further view of Evert (US 4,505,040).

Regarding claim 1, Templeton discloses a powered device (10, fig. 1) comprising:
a powerhead unit (12, fig. 1) including
a motor (16, fig. 1),
a first shaft segment (18, fig. 6) having a first driveshaft segment (26, 40, fig. 6) coupled to the motor (16) (col. 3, ll. 9 – 12), and
a first connecting portion (24, fig. 6) attached to the first shaft segment (18); and
an attachment unit (14, fig. 1) selectively attachable to and powered by the powerhead unit (12), the attachment unit (14) including
an operational unit (28, fig. 1) configured to be driven by the motor (16),
a second shaft segment (30, fig. 6) having a second driveshaft segment (36, 42, fig. 6) coupled to the operational unit (28) (col. 3, ll. 17 – 19), and
a second connecting portion (34, fig. 6) attached to the second shaft segment (30) for coupling to the first connecting portion,
wherein one of the first connecting portion and the second connecting portion defines an axial opening includes a button having a hook portion (fig. 6 shows first connecting portion 24 defines axial opening 48 including button 46 having hook 66, 68), and
further wherein another of the first connecting portion and the second connecting portion defines a slot (100, fig. 6) configured to receive the hook portion (66, 68) (fig. 6 shows second connecting portion 34 defines slot 100).

Templeton does not explicitly disclose one of the first connecting portion and the second connecting portion defines an axial opening having a keyway, and further wherein another of the first connecting portion and the second connecting portion includes a key.
However, Nagahama teaches one of the first connecting portion and the second connecting portion defines an axial opening having a keyway (fig. 10 shows first connecting portion 30a defines an axial opening 92b having keyway 98), and further wherein another of the first connecting portion and the second connecting portion includes a key (fig. 10 shows second connecting portion 30b includes key 138).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the powered device, as disclosed by Templeton, with one of the first connecting portion and the second connecting portion defines an axial opening having a keyway, and further wherein another of the first connecting portion and the second connecting portion includes a key, as taught by Nagahama, with the motivation to enable the user to insert the second connecting portion into the first connecting portion in the correct orientation ([0062], ll. 6 – 8).
[AltContent: textbox (Evert (US 4,505,040) – Annotated fig. 2)]
    PNG
    media_image1.png
    160
    248
    media_image1.png
    Greyscale

Templeton, as modified by Nagahama, does not explicitly disclose the keyway includes a first portion having a first width and a second portion having a second width that is less than the first width.
However, Evert teaches the keyway (53, fig. 6) includes a first portion (55, fig. 6) having a first width and a second portion (54, fig. 6) having a second width that is less than the first width.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the keyway, as disclosed by Templeton, as modified by Nagahama, with the keyway includes a first portion having a first width and a second portion having a second width that is less than the first width, as taught by Brush, with the motivation to provide a bayonet locking configuration that is resistant from disconnecting due to vibrations to more securely attach the first shaft segment with the second shaft segment.

Regarding claim 2, Templeton, as modified by Nagahama, as further modified by Evert, discloses the invention as recited in claim 1.

However, Nagahama teaches when the attachment unit (20, fig. 1) is attached to the powerhead unit (40, fig. 1), the axial opening (92b, fig. 10) receives the second connecting portion (30b, fig. 10), and the keyway (98, fig. 10) receives the key (138) to prevent relative rotation between the first shaft segment and the second shaft segment.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the powered device, as disclosed by Templeton, as modified by Nagahama, as further modified by Evert, with when the attachment unit is attached to the powerhead unit, the axial opening receives the second connecting portion, and the keyway receives the key to prevent relative rotation between the first shaft segment and the second shaft segment, as taught by Nagahama, with the motivation to enable the user to insert the second connecting portion into the first connecting portion in the correct orientation ([0062], ll. 6 – 8).

Regarding claim 3, Templeton, as modified by Nagahama, as further modified by Evert, discloses the invention as recited in claim 1.
Templeton further discloses when the attachment unit (14, fig. 1) is attached to the powerhead unit (12, fig. 1), the slot (100, fig. 6) receives the hook portion (66, 68, fig. 6) to prevent relative axial movement between the first shaft segment and the second shaft segment.

Regarding claim 4, Templeton, as modified by Nagahama, as further modified by Evert, discloses the invention as recited in claim 3.
Templeton further discloses the button (46, fig. 6) is operable to selectively remove the hook portion (66, 68, fig. 6) from the slot (100, fig. 6) (best seen in fig. 5) to permit relative axial movement between the first shaft segment and the second shaft segment, thereby permitting the attachment unit to be detached from the powerhead unit.

Regarding claim 5, Templeton, as modified by Nagahama, as further modified by Evert, discloses the invention as recited in claim 1.
Templeton further discloses the button (46, fig. 6) is pivotable about a pivot axis (pivot axis of pivot pin 86, fig. 6) between an extended position (best seen in fig. 3) and a depressed position (best seen in fig. 5), such that when the attachment unit (14, fig. 1) is attached to the powerhead unit (12, fig. 1), the slot (100, fig. 6) receives the hook portion (66, 68, fig. 6) to prevent relative axial movement between the first shaft segment (18, fig. 6) and the second shaft segment (30, fig. 6) when the button (46) is in the extended position (best seen in fig. 3), and the hook portion (66, 68) vacates the slot (100) to permit relative axial movement between the first shaft segment (18) and the second shaft segment (30) when the button (46) is in the depressed position (best seen in fig. 5).


    PNG
    media_image3.png
    240
    496
    media_image3.png
    Greyscale
[AltContent: textbox (Templeton (U.S. 6,006,434) – fig. 6 without modification)][AltContent: textbox (Templeton (U.S. 6,006,434) – Examiner’s interpretation of fig. 6 after modification disclosed in Templeton (col. 5, ll. 59 – 63; “it is also within the scope of the invention as presently perceived for first and second coupling members 40, 42 to be reversed so that first coupling member 40 is a male component and second coupling member 42 is a female component”)][AltContent: oval][AltContent: oval]

Regarding claim 6, Templeton, as modified by Nagahama, as further modified by Evert, discloses the invention as recited in claim 1.
Templeton discloses in col. 5, ll. 59 – 63 that it is also within the scope of the invention as presently perceived for first and second coupling members 40, 42 to be reversed so that first coupling member 40 is a male component and second coupling member 42 is a female component thus the Examiner, for the sake of comprehension, has provide an Examiner’s interpretation of the invention of Templeton with first and (26, 42, annotated fig. 6) includes a male connection member (42, annotated fig. 6), and the second driveshaft segment (36, 40, annotated fig. 6) includes a female connection member (40, annotated fig. 6) that receives the male connection member (42) to rotationally couple the first driveshaft (26, 42) segment to the second driveshaft segment (36, 40) as shown in the Examiner’s interpretation in annotated fig. 6.

Regarding claim 7, Templeton, as modified by Nagahama, as further modified by Evert, discloses the invention as recited in claim 1.
Templeton further discloses the slot (100, fig. 6) defines a first slot, wherein the first connecting portion defines an envelope (44, fig. 6), wherein the envelope (44) defines the axial opening (48, fig. 6).

Regarding claim 8, Templeton, as modified by Nagahama, as further modified by Evert, discloses the invention as recited in claim 7.
Templeton discloses in col. 5, ll. 59 – 63 that it is also within the scope of the invention as presently perceived for first and second coupling members 40, 42 to be reversed so that first coupling member 40 is a male component and second coupling member 42 is a female component thus the Examiner, for the sake of comprehension, has provide an Examiner’s interpretation of the invention of Templeton with first and second coupling members 40, 42 reversed so that first coupling member is a male (26, 42, annotated fig. 6) includes a male connection member (42, annotated fig. 6) that resides entirely within the axial opening (48, annotated fig. 6) (One having ordinary skill in the art would recognize that when first and second coupling members 40, 42 kept the same relative size and are reversed so that first coupling member 40 is a male component and second coupling member 42 is a female component, male connection member 42 resides entirely within axial opening 48 as seen in annotated fig. 6) such that the envelope (44, annotated fig. 6) protects the male connection member (42) against damage when the attachment unit (14, fig. 1) is detached from the powerhead unit (12, fig. 1), and the second driveshaft member segment (36, 40, annotated fig. 6) includes a female connection member (40, annotated fig. 6).

    PNG
    media_image13.png
    268
    475
    media_image13.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (74A)][AltContent: textbox (74B)][AltContent: textbox (Templeton (U.S. 6,006,434) – annotated fig. 2)]


    PNG
    media_image15.png
    656
    397
    media_image15.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (C)][AltContent: textbox (D)][AltContent: textbox (Nagahama (U.S. 2014/0208599 A1) – annotated fig. 4)]


Regarding claim 9, Templeton, as modified by Nagahama, as further modified by Evert, discloses the invention as recited in claim 7.
Templeton further discloses the envelope (44, fig. 4) further defines a first clamping flange (74A, annotated fig. 2) and a second clamping flange (74B, annotated fig. 2) separated by a second slot (82, fig. 2). 
Templeton does not explicitly disclose the first connecting portion includes a clamping bolt that extends through the first and second clamping flanges, and a clamping knob threadably engaged to the clamping bolt, the clamping knob being rotatable to selectively clamp the first connecting portion to the second connecting portion.
However, Nagahama teaches the first connecting portion (30a, fig. 6) includes a clamping bolt (103, fig. 6) that extends through the first clamping flange (C, annotated fig. 4) and the second clamping flange (D, annotated fig. 4) and a clamping knob (105, fig. 4) threadably engaged to the clamping bolt (103), the clamping knob (103) being rotatable to selectively clamp the first connecting portion (30a, fig. 4) to the second connecting portion (30b, fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the powered device, as disclosed by Templeton, as modified by Nagahama, as further modified by Evert, with the first connecting portion includes a clamping bolt that extends through the first and second clamping flanges, and a clamping knob threadably engaged to the clamping bolt, the clamping knob being rotatable to selectively clamp the first connecting portion to the second connecting portion, as taught by Nagahama, with the motivation to enable the user to clamp the envelope to the first connecting portion to ensure the envelope is fixed into place and does not translate or rotate during operation of the powered device.

In arguendo that the limitation “the male connection member resides entirely within axial opening” as recited in claim 8 is not satisfied, an alternate rejection of claim 8 is given.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Templeton et al. (U.S. 6,006,434), hereinafter Templeton, in view of Nagahama (U.S. 2014/0208599 A1), in further view of Evert (US 4,505,040), in further view of Murohushi et al. (U.S. 4,575,356), hereinafter Murohushi.

    PNG
    media_image17.png
    157
    396
    media_image17.png
    Greyscale
[AltContent: arrow][AltContent: textbox (C)][AltContent: textbox (Murohushi (U.S. 4,575,356) – annotated fig. 3)]
Regarding claim 8, Templeton, as modified by Nagahama, as further modified by Evert, discloses the invention as recited in claim 7.
Templeton discloses in col. 5, ll. 59 – 63 that it is also within the scope of the invention as presently perceived for first and second coupling members 40, 42 to be reversed so that first coupling member 40 is a male component and second coupling member 42 is a female component thus the Examiner, for the sake of comprehension, has provide an Examiner’s interpretation of the invention of Templeton with first and second coupling members 40, 42 reversed so that first coupling member 40 is a male component and second coupling member 42 is a female component.  In light of Templeton col. 5, ll. 59 – 63, Templeton further discloses the first driveshaft segment (26, 42, annotated fig. 6) includes a male connection member (42, annotated fig. 6) that resides within the axial opening (48, annotated fig. 6) such that the envelope (44, annotated fig. 6) protects the male connection member (42) against damage when the attachment unit (14, fig. 1) is detached from the powerhead unit (12, fig. 1), and the second driveshaft member segment (36, 40, annotated fig. 6) includes a female connection member (40, annotated fig. 6).

However, Murohushi teaches a male connection member (7, fig. 3) that resides entirely within the axial opening (C, annotated fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the powered device, as disclosed by Templeton, as modified by Nagahama, as further modified by Evert, with a male connection member that resides entirely within the axial opening, as taught by Murohushi, with the motivation to use the sides of the second connecting portion as the second connecting portion is inserted in the axial opening of the envelope of the first connecting portion to assist in aligning the female connection member with the male connection member so that the male connection member is not bent or damaged.

Allowable Subject Matter
Claim 21 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed limitation, “the sleeve including a clip that engages an opening formed in the one of the first shaft segment and the second shaft segment.”  The closest prior art, Templeton and Nagahama, discloses Applicant’s invention except the claimed limitation.  .

Response to Arguments
Applicant’s amendments and arguments, filed 19 April 2021, with respect to the rejection of claims 1 – 9 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Templeton, Nagahama, and Evert.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        
30 September 2021
/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731